DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the therapy administration system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12-13, 18-21, 23-24, and 29-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Estes (US 20150151050 A1).
Regarding claim 12, Estes teaches a system configured to manage execution of a command, provided verbally by a user via a voice-user interface, by an ambulatory medicament pump (Paragraph 0028:  verbal command process for an insulin pump system), the system comprising: 
a non-transitory memory configured to store specific computer-executable instructions(Paragraph 0008:  “first subsystem may be stored in one or more computer-readable memory”); and 
a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
357identify an ambulatory medicament pump to receive a verbal command using a pump identification process (Paragraph 0028:  “the example infusion pump system 10 can receive voice input from the user”:  speaking to a pump would be a pump identification process); 
receive a connection confirmation signal from the ambulatory medicament pump, the connection confirmation signal indicating that a data connection exists between the hardware processor and the ambulatory medicament pump (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”); 
receive a verification signal from the ambulatory medicament pump, the verification signal indicating whether the ambulatory medicament pump received the command; and transmit the verification signal to a voice-user interface (Paragraph 0052:  “program screens that show particular settings and data (e.g., review data that shows the medicine dispensing rate, the total amount of medicine dispensed in a given time period, the amount of medicine scheduled to be dispensed at a particular time or date, the approximate amount of medicine remaining in the cartridge, or the like)”:  dispensing rate and amount dispensed is verifying dispensation was initiated).

Regarding claim 13, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
receive, via user interaction with the voice-user interface, the verbal command from the user (Paragraph 0030:  “It should be recognized that the user 15 can provide a wide variety of types of statements to initiate a wide variety of tasks by the infusion pump system 10”); and 
transmit an execution command to the ambulatory medicament pump, the execution command comprising computer-executable instructions to perform the verbal command (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”).

Regarding claim 18, Estes teaches wherein the verbal command is a data retrieval command comprising a request for therapy data (Paragraph 0030:  “In this example, the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "how much insulin do I have on board"”), and 
wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
retrieve the therapy data from one of: the non-transitory memory, the ambulatory medicament pump, or a database connected to the system via a network (Paragraph 0030:  “In this example, the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "how long have I been using this infusion set””); and 
transmit, via the voice-user interface, the therapy data to a user who generated the command (Paragraph 0037:  “the finalized task to be performed by the infusion pump system is presented to the user 15 for confirmation. The task may be presented to the user 15 audibly using voice synthesis at the control device 50 (or the pump device 60), or visually by presenting an indication on the display of the control device 50 (or the pump device 60)”:  presenting to a user is proper transmission).

Regarding claim 19, Estes teaches wherein the verbal command is a data sharing command, the data sharing command comprising a request for therapy data and a recipient (Paragraph 0030:  “In this example, the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "how long have I been using this infusion set””), and 
wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
retrieve the therapy data from one of: the non-transitory memory, the ambulatory medicament pump (Paragraph 0030:  “In this example, the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "how long have I been using this infusion set””), or a database connected to the system via a network; 
transmit, via a network interface, the therapy data to the recipient (Paragraph 0037:  “the finalized task to be performed by the infusion pump system is presented to the user 15 for confirmation. The task may be presented to the user 15 audibly using voice synthesis at the control device 50 (or the pump device 60), or visually by presenting an indication on the display of the control device 50 (or the pump device 60)”:  presenting to a user is proper transmission); 
receive, via the network interface, a delivery confirmation signal from the recipient, the delivery confirmation signal indicating that the requested therapy data was successfully transmitted to the recipient (Paragraph 0037: “the finalized task to be performed by the infusion pump system is presented to the user 15 for confirmation. The task may be presented to the user 15 audibly using voice synthesis at the control device 50 (or the pump device 60), or visually by presenting an indication on the display of the control device 50 (or the pump device 60)”:  displaying the information for confirmation from the list of possible statements from Paragraph 0030 would be confirmation of delivery); and 
transmit, via the voice-user interface, the delivery confirmation signal (Paragraph 0028 and 0037:  displaying the data).

Regarding claim 20, Estes teaches wherein the verbal command is a medicament dose calculation command (Paragraph 0030:  “the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "change to basal pattern B," "change to my weekend basal pattern,"”:  different basal patterns have different dose calculations).

Regarding claim 21, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
prompt the user, via the voice-user interface, to confirm a dose calculation formula (Paragraph 0028 and Paragraph 0030:  dose calculation confirmation follows the task confirmation method described prior); and 
receive, via the voice-user interface, confirmation from the user that the dose calculation formula is correct (Paragraph 0028 and Paragraph 0030:  dose calculation confirmation follows the task confirmation method described prior).

Regarding claim 23, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
receive, via the voice-user interface, a dose command from the user, the dose command comprising a request to administer a calculated medicament dose (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”); and in response to receiving the dose command: 
identify the ambulatory medicament pump to receive the dose command (Paragraph 0028:  pump system verbal command to given to is dosing pump); and 
transmit an execution command to the ambulatory medicament pump, the execution command comprising computer-executable instructions to perform the dose command (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”).

Regarding claim 24, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
receive, via the voice-user interface, an abort command from the user, the abort command configured to abort the verbal command (Paragraph 0030:  “For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to "stop the pump””); 
in response to receiving the abort command: identify the ambulatory medicament pump to receive the abort command (Paragraph 0028:  pump system receiving voice command is identified as the pump); and 
transmit a stop command to the ambulatory medicament pump comprising computer- executable instructions to abort execution of the verbal command (Paragraph 0028:  the overall communication is between user and pump would be the same for stopping the pump); and 
receive the verification signal from the ambulatory medicament pump, wherein the verification signal indicates that the execution command was successfully aborted (Paragraph 0045:  stopping pump is the verification signal).


Regarding claim 29, Estes teaches a system configured to manage execution of a command, provided verbally by a user via a voice-user interface (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”), by a glucose level control system (Paragraph 0023:  “In some embodiments, the infusion pump system 10 can be configured to supply scheduled basal dosages of insulin (or another medication) along with user-selected bolus dosages. The basal delivery rate can be selected to maintain a user's blood glucose level in a targeted range during normal activity throughout the day” and Paragraph 0020:  “portable pump 60”), the system comprising: 
a non-transitory memory configured to store specific computer-executable instructions (Paragraph 0008:  “first subsystem may be stored in one or more computer-readable memory”); and 
a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
identify a glucose level control system to receive a command using a glucose level control system identification process (Paragraph 0028:  system receiving the voice commands is identified as the control system); 
receive a connection confirmation signal from the glucose level control system, the connection confirmation signal indicating that a data connection exists between the hardware processor and the glucose level control system (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  connection confirmation is presenting a recommendation);
receive a verification signal from the glucose level control system, the verification signal indicating whether the glucose level control system received the command (Paragraph 0052:  “program screens that show particular settings and data (e.g., review data that shows the medicine dispensing rate, the total amount of medicine dispensed in a given time period, the amount of medicine scheduled to be dispensed at a particular time or date, the approximate amount of medicine remaining in the cartridge, or the like)”:  dispensing rate and amount dispensed is verifying dispensation was initiated); and
transmit the verification signal to a voice-user interface (Paragraph 0052:  “program screens that show particular settings and data (e.g., review data that shows the medicine dispensing rate, the total amount of medicine dispensed in a given time period, the amount of medicine scheduled to be dispensed at a particular time or date, the approximate amount of medicine remaining in the cartridge, or the like)”:  dispensing rate and amount dispensed is verifying dispensation was initiated).

Regarding claim 30, Estes teaches wherein the command is a verbal command received via the voice-user interface (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”), and 
wherein the verbal command is a therapy modification command, the therapy modification command configured to administer a medicament, modify a medicament dose (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”), or modify a medicament dose calculation factor.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, 15, 17, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Brewer (US 20170203030 A1).
	Regarding claim 1, Estes teaches wherein a therapy administration system configured to manage glucose level control therapy delivered to a subject by an ambulatory medicament pump (Paragraph 0023:  “In some embodiments, the infusion pump system 10 can be configured to supply scheduled basal dosages of insulin (or another medication) along with user-selected bolus dosages. The basal delivery rate can be selected to maintain a user's blood glucose level in a targeted range during normal activity throughout the day” and Paragraph 0020:  “portable pump 60”), the therapy administration system comprising: 
a non-transitory memory configured to store specific computer-executable instructions (Paragraph 0008:  “first subsystem may be stored in one or more computer-readable memory”); and 
a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
receive, via user interaction with a voice-user interface, a verbal command from a user (Paragraph 0028:  “The use of speech recognition equipment (housed in the control device 50, in the pump device 60, or both) provides an additional functionality that can enhance and simplify user interactions with the portable pump 60”); 
receive a connection confirmation signal from an ambulatory medicament pump, the connection confirmation signal indicating that a data connection exists between the therapy administration system and the ambulatory medicament pump (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  connection confirmation is presenting a recommendation); 
in response to authenticating the user and receiving the connection confirmation signal, transmit an execution command to the ambulatory medicament pump, the execution command comprising computer-executable instructions to perform the verbal command (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”); and 
receive a verification signal from the ambulatory medicament pump, the verification signal indicating whether the execution command was successfully received by the ambulatory medicament pump (Paragraph 0052:  “program screens that show particular settings and data (e.g., review data that shows the medicine dispensing rate, the total amount of medicine dispensed in a given time period, the amount of medicine scheduled to be dispensed at a particular time or date, the approximate amount of medicine remaining in the cartridge, or the like)”:  dispensing rate and amount dispensed is verifying dispensation was initiated).
Estes fails to teach authenticating the user using at least one of a plurality of user authentication processes.
Brewer teaches authenticating the user using at least one of a plurality of user authentication processes (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

Regarding claim 2, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
enable a group of authorized verbal commands associated with the user (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”);
determine whether the verbal command is enabled (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”); and 
in response to determining the verbal command is enabled and receiving the connection confirmation signal from the ambulatory medicament pump, transmit the execution command to the ambulatory medicament pump (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”).	
Estes fails to teach wherein enabling commands based on the authentication of the user, wherein the authentication of the user verifies an identity of the user using at least one of the plurality of user authentication processes.
Brewer teaches wherein enabling commands based on the authentication of the user, wherein the authentication of the user verifies an identity of the user using at least one of the plurality of user authentication processes (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

	Regarding claim 3, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”)  to at least: 
in response to receiving the connection confirmation signal, prompt the user, via the voice-user interface, to confirm the verbal command (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”); 
receive, via the voice-user interface, a confirmation command from the user (Paragraph 0037:  “the finalized task to be performed by the infusion pump system is presented to the user 15 for confirmation. The task may be presented to the user 15 audibly using voice synthesis at the control device 50 (or the pump device 60)”); and 
355in response to receiving the confirmation command and the connection confirmation signal, transmit the execution command to the ambulatory medicament pump (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”).
Estes fails to teach authenticating the user.
Brewer teaches authenticating the user  (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

Regarding claim 4, Estes teaches wherein the verbal command is a therapy modification command, the therapy modification command configured to administer a medicament, modify a medicament dose (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”), or modify a medicament dose calculation factor.

Regarding claim 5, Estes teaches wherein the verbal command is a data retrieval command (Paragraph 0030:  “In this example, the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "how much insulin do I have on board"”).

Regarding claim 6, Estes teaches wherein the verbal command is a data sharing command, the data sharing command comprising a request for therapy data and a recipient (Paragraph 0030:  “In this example, the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "how long have I been using this infusion set””); and 
wherein the hardware processor is further configured to execute the specific computer- executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
transmit, via a network interface, the therapy data to the recipient (Paragraph 0037:  “the finalized task to be performed by the infusion pump system is presented to the user 15 for confirmation. The task may be presented to the user 15 audibly using voice synthesis at the control device 50 (or the pump device 60), or visually by presenting an indication on the display of the control device 50 (or the pump device 60)”:  presenting to a user is proper transmission); and 
receive, via the network interface, a delivery confirmation signal from the ambulatory medicament pump, the delivery confirmation signal indicating that the requested therapy data was successfully transmitted to the recipient (Paragraph 0037: “the finalized task to be performed by the infusion pump system is presented to the user 15 for confirmation. The task may be presented to the user 15 audibly using voice synthesis at the control device 50 (or the pump device 60), or visually by presenting an indication on the display of the control device 50 (or the pump device 60)”:  displaying the information for confirmation from the list of possible statements from Paragraph 0030 would be confirmation of delivery).

Regarding claim 7, Estes teaches wherein the verbal command is a medicament dose calculation command (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation”), and 
wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
retrieve therapy data from one of: the non-transitory memory, the ambulatory medicament pump, or a remote computing environment (Paragraph 0008:  “At least a portion of the first subsystem may be stored in one or more computer-readable memory devices at a remote server system that communicates with the control circuitry, and at least a portion of the second subsystem may be stored in one or more computer-readable memory devices in the portable housing or in a controller device housing in which the control circuitry is housed and that is removably attachable to the portable housing”); 
calculate a medicament dose based on the therapy data (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation”); and 
transmit, via the voice-user interface, the calculated medicament dose to the user (Paragraph 0028:  “present the recommendation to the user 15 for confirmation”:  connection confirmation is presenting a recommendation”).

Regarding claim 8, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
receive, via the voice-user interface (Paragraph 0030:  variety of commands can be given over voice), a dose command from the user, the dose command comprising a request to administer the calculated medicament dose (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”); and
transmit a second execution command to the ambulatory medicament pump, the second execution command comprising computer-executable instructions to administer the calculated medicament dose (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”).

Regarding claim 10, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
receive an alert signal from the ambulatory medicament pump (Paragraph 0030:  “"snooze all alerts for 30 minutes”:  snoozing alerts means alerts are present); 
transmit, via the voice-user interface, the alert signal to the user (Paragraph 0030:  “"snooze all alerts for 30 minutes”:  snoozing alerts means alerts are transmitted to user); 
in response to determining that the command should be sent to the ambulatory medicament pump: prompt the user, via the voice-user interface, to confirm the command (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  connection confirmation is presenting a recommendation); 
receive, via the voice-user interface, the command from the user (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  confirmed from user); 
receive the connection confirmation signal from the ambulatory medicament pump user (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  must have connection to present option for user to confirm); and 
in response to receiving the connection confirmation signal, transmit the execution command to the ambulatory medicament pump, wherein the execution command comprises computer-executable instructions to perform the emergency command (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”).
Estes fails to teach authenticating the user using one of the plurality of user authentication processes.
Brewer teaches authenticating the user using one of the plurality of user authentication processes (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).
Estes also fails to teach wherein the command is an emergency command and to determine whether an emergency command should be sent to the ambulatory medicament pump based on the alert signal.
Brewer teaches wherein the command is an emergency command and to determine whether an emergency command should be sent to the ambulatory medicament pump based on the alert signal (Paragraph 0045:  “In some cases, alarm conditions can require more immediate user intervention, and can thus be presented with louder tones than alert conditions”:  immediate intervention (emergency) is clarified versus normal intervention and Paragraph 0070:  alert actions that can take place).  Alerts are already discussed as actions that can require user intervention with the voice recognition method in Paragraph 0030 of Estes.  Brewer teaches explicitly being an emergency command triggered.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include emergency commands taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

Regarding claim 11, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
receive, via the voice-user interface, an abort command from the user (Paragraph 0030:  “For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to "stop the pump””); 
receive the connection confirmation signal from the ambulatory medicament pump (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  connection confirmation is presenting a recommendation); 
in response to receiving the connection confirmation signal, transmit a stop command to the ambulatory medicament pump, the stop command configured to abort the execution command (Paragraph 0028:  the overall communication is between user and pump would be the same for stopping the pump); and 
receive the verification signal from the ambulatory medicament pump, wherein the verification signal indicates that the execution command was successfully aborted (Paragraph 0045:  stopping pump is the verification signal).
Estes fails to teach authenticating the user using at least one of a plurality of user authentication processes. 
Brewer teaches authenticating the user using one of the plurality of user authentication processes (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).


Regarding claim 15, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”).
Estes fails to teach authenticating the user using at least one of a plurality of user authentication processes. 
Brewer teaches authenticating the user using one of the plurality of user authentication processes (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

Regarding claim 17, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
enable a group of authorized verbal commands associated with the user (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”);
 determine whether the verbal command is enabled (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”); and 
in response to determining that the verbal command is enabled, identifying the ambulatory medicament pump to receive the verbal command (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”:  pump identification would be the pump system spoken to).  

Regarding claim 26, Estes teaches a therapy administration system configured to manage glucose control therapy administered to a subject by a glucose level control system (Paragraph 0023:  “In some embodiments, the infusion pump system 10 can be configured to supply scheduled basal dosages of insulin (or another medication) along with user-selected bolus dosages. The basal delivery rate can be selected to maintain a user's blood glucose level in a targeted range during normal activity throughout the day” and Paragraph 0020:  “portable pump 60”), the therapy administration system comprising: 
a non-transitory memory configured to store specific computer-executable instructions (Paragraph 0008:  “first subsystem may be stored in one or more computer-readable memory”); and 
a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
receive, via user interaction with a voice-user interface, a verbal command from a user (Paragraph 0028:  “The use of speech recognition equipment (housed in the control device 50, in the pump device 60, or both) provides an additional functionality that can enhance and simplify user interactions with the portable pump 60”); 
receive a connection confirmation signal from a glucose level control system, the connection confirmation signal indicating that a data connection exists between the therapy administration system and the glucose level control system (Paragraph 0028:  “In response to receiving the voice input, the infusion pump system 10 can interpret the statement 16, determine a recommended bolus dispensation, and present the recommendation to the user 15 for confirmation”:  connection confirmation is presenting a recommendation and infusion pump system has control device 50 and pump device 60); 
in response to receiving the connection confirmation signal, transmit an execution command to the glucose level control system, the execution command comprising computer-executable instructions to perform the verbal command (Paragraph 0028:  “Upon receipt of user confirmation, the infusion pump system 10 initiates or schedules the bolus dispensation task”); and 
receive a verification signal from the glucose level control system, the verification signal indicating whether the execution command was successfully received by the glucose level control system (Paragraph 0052:  “program screens that show particular settings and data (e.g., review data that shows the medicine dispensing rate, the total amount of medicine dispensed in a given time period, the amount of medicine scheduled to be dispensed at a particular time or date, the approximate amount of medicine remaining in the cartridge, or the like)”:  dispensing rate and amount dispensed is verifying dispensation was initiated).
Estes fails to teach authenticating the user using at least one of a plurality of user authentication processes.
Brewer teaches authenticating the user using at least one of a plurality of user authentication processes (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

Regarding claim 27, Estes teaches a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) at least to:
have a voice-user interface and verbal commands (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”).
Estes fails to teach wherein the plurality of user authentication processes comprises a passphrase authentication process, in response to receiving the command, authenticate the user using the passphrase authentication process by: prompting the user to provide an authorized passphrase; receiving, via user interaction with the interface, a passphrase attempt provided by the user; determining whether the passphrase attempt provided by the user matches the authorized passphrase; and in response to determining that the passphrase attempt provided by the user and the authorized passphrase match, authenticating the user.
Brewer teaches wherein the plurality of user authentication processes comprises a passphrase authentication process (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification)”:  password is a passphrase).   
in response to receiving the command, authenticate the user using the passphrase authentication process by: prompting the user to provide an authorized passphrase; receiving, via user interaction with the interface, a passphrase attempt provided by the user; determining whether the passphrase attempt provided by the user matches the authorized passphrase; and in response to determining that the passphrase attempt provided by the user and the authorized passphrase match, authenticating the user (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  entering a passphrase and testing if it is entered properly is basis for authentication).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Estes and Brewer as applied to claim 1 above, and further in view of Hsing (US 20070106510 A1).
Regarding claim 9, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
have a voice-user interface and verbal commands (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”).
Estes and Brewer fail to teach wherein the command comprises a wake-up command, and 356detect, via the voice-user interface, the wake-up command; and in response to detecting the wake-up command, receive the command.
Hsing teaches teach wherein the command comprises a wake-up command (Paragraph 0057:  “Mode 3 utilizes a vocal phrase to "wake up" the system from Standby”), and
356detect the wake-up command (Paragraph 0057:  “Mode 3 utilizes a vocal phrase to "wake up" the system from Standby”:  exits standby);
in response to detecting the wake-up command, receive the command (Paragraph 0057:  “Mode 3 utilizes a vocal phrase to "wake up" the system from Standby”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Estes and Brewer to incorporate the wake up command of Hsing, because it allows for a standby mode for the device to be easily dismissed (Paragraph 0057 of Hsing).

Claims 14 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Miyazaki (US 20080031740 A1).
	Regarding claim 14, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
	receive verbal commands and have a voice-user interface (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”).
	Estes fails to teach to prompt the user to select the ambulatory medicament pump to receive the verbal command; receive a name of the ambulatory medicament pump; and identify the ambulatory medicament pump receive the command based on the name.
	Miyazaki teaches to prompt the user to select the ambulatory medicament pump to receive the command (Fig. 5:  select pump to confirm pump); 
receive a name of the ambulatory medicament pump (Fig. 5 and Paragraph 0161:  “ registering a micro pump module name”); and 
identify the ambulatory medicament pump receive the command based on the name (Fig. 5 and Paragraph 0161:  “"Update/Confirm" button, being a button for selecting a micro pump module name which has already been registered and is being displayed in the list box”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Estes to incorporate the naming of Miyazaki, because it easily identifies a pump to modify or adjust settings (Paragraph 0161 of Miyazaki).

Regarding claim 25, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least:
have a voice-user interface (Paragraph 0028:  “As an alternative to, or in conjunction with, pressing one or more buttons 63a, 63b, 64a, 64b, and 64c of the user interface 62 to adjust or program the infusion pump system 10, the example infusion pump system 10 can receive voice input from the user”).
Estes fails to teach to receive a request to set up the ambulatory medicament pump from the user; prompt the user to name the ambulatory medicament pump; and receive a name for the ambulatory medicament pump.
Miyazaki teaches to receive a request to set up the ambulatory medicament pump from the user (Paragraph 0161:  “ A "New" button is selected when newly registering or additionally registering a micro pump module name”); 
prompt the user to name the ambulatory medicament pump (Paragraph 0161:  “ A "New" button is selected when newly registering or additionally registering a micro pump module name”); and 
receive a name for the ambulatory medicament pump (Paragraph 0161:  “ A "New" button is selected when newly registering or additionally registering a micro pump module name”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Estes to incorporate the naming of Miyazaki, because it easily identifies a pump to modify or adjust settings (Paragraph 0161 of Miyazaki).

Claims 16 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Estes and Brewer as applied to claims 15 and 26 above, and further in view of Khalid (US 20180280245 A1).
Regarding claim 16, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”).
Estes fails to teach wherein the plurality of user authentication processes comprises a voiceprint authentication process, and: authenticate the user using the voiceprint authentication process by: identifying the user based on the verbal command using a speaker recognition algorithm; determining whether the user is authorized to give the verbal command; and in response to determining that the user is authorized to give the verbal command, authenticating the user. 
Brewer teaches wherein the plurality of user authentication processes comprises a voiceprint authentication process (Paragraph 0080:  “the authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition”), authenticate the user using the voiceprint authentication process by: 
determining whether the user is authorized to give the verbal command; and in response to determining that the user is authorized to give the verbal command, authenticating the user (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).
Estes and Brewer fail to teach identifying the user based on the verbal command using a speaker recognition algorithm.
Khalid teaches identifying the user based on the verbal command using a speaker recognition algorithm (Paragraph 0121:  “This may be achieved using speaker recognition (i.e., voice recognition) algorithm”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Estes and Brewer to incorporate the speaker recognition algorithm taught by Khalid, because it can allow for only the intended user to perform actions (Paragraph 0121 of Khalid).

Regarding claim 28, Estes teaches a hardware processor in communication with the non-transitory memory and configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”).
Estes fails to teach wherein the plurality of user authentication processes comprises a speaker recognition authentication process, authenticate the user using the speaker recognition authentication process by: determining whether the user is authorized to give the verbal command; and in response to determining that the user is authorized to give the verbal command, authenticating the user.
Brewer teaches wherein the plurality of user authentication processes comprises a speaker recognition authentication process, authenticate the user using the speaker recognition authentication process, determining whether the user is authorized to give the verbal command; and in response to determining that the user is authorized to give the verbal command, authenticating the user (Paragraph 0080:  “The authentication can be performed between the other device 60′ and the server system 402 (e.g., username/password verification, entering a PIN number, voice recognition, image recognition, fingerprint identification). Once authenticated, services for the insulin pump 15 and/or the health-related information for the user can be provided via the other device 60′ and the server system 402 (step H, 916)”:  enabling pump and device would be enabling the commands as described by Estes).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the therapy system of Estes to include explicit user authorization taught by Brewer, because it allows for added security of medical information (Paragraph 0078 of Brewer).
Estes and Brewer fail to teach identifying the user based on the verbal command using a speaker recognition algorithm.
Khalid teaches identifying the user based on the verbal command using a speaker recognition algorithm (Paragraph 0121:  “This may be achieved using speaker recognition (i.e., voice recognition) algorithm”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Estes and Brewer to incorporate the speaker recognition algorithm taught by Khalid, because it can allow for only the intended user to perform actions (Paragraph 0121 of Khalid).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Estes in view of Hodish (ES 2719305 T3).
Regarding claim 22, Estes teaches wherein the hardware processor is further configured to execute the specific computer-executable instructions (Paragraph 0051:  “The processor of the control module 361 can be arranged on a main processor circuit board of the control module 361 along with a number of other electrical components such as computer-readable memory devices”) to at least: 
359receive, via the voice-user interface, a change to a dose calculation formula from the user (Paragraph 0030:  “the user 15 has made a statement 16 that identifies types of food that will be consumed, but it should be understood from the description herein that many other types of statements corresponding to other infusion pump tasks can be similarly initiated using voice input. For instance, in other non-limiting examples of the types of statements that can be made to initiate tasks, the user 15 may speak a command to … "change to basal pattern B," "change to my weekend basal pattern,"”:  different basal patterns have different dose calculation formulas), 
Estes fails to teach wherein the change includes at least one updated medicament dose calculation factor; and update the dose calculation formula based on the change.
Hodish teaches wherein the change includes at least one updated medicament dose calculation factor; and update the dose calculation formula based on the change (Description: “Short-acting insulin dose correction factor 8 incorporated in the example form of the algorithm, as described herein”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Estes to include the dose calculation factor of Hodish, because it allows for appropriate modification of a user’s insulin regimen as a result of variation (Description of Hodish).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791